To: Twelfth Court of Appeals
      1517 West Front Street, Suite 354
      Tyler, Tx. 75702

Date: October 8,2015                                      FILED IN COURT OF APPEALS
                                                          12tftCoirt of Appeals District

From: Brian Alan Hays #1467211
      Allred Unit
      2101 FM 369 N.
      Iowa Park, Tx.   76367



  Re; Clerk's Record/Chronological Index and/or Table of Contents
      Trial Court Cause No.    5168
      Twelfth Court of Appeals No. 12-11-00313-CR

      Dear Clerk,
         Do you have a copy of the Clerks Record on file in the above styled case ?
      If so I will send payment for a copy of the chronological index or table of
      contents if you will inform me as to how many pages it will require.

      Thank you for your time in this matter.
      Please find a SASE enclosed for your convenience.


      Sincerely




                                                                                           1